DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a method of making a steel plate, classified in
C21D8/1283.
Group II. Claim 20, drawn to a steel plate, classified in C22C38/02.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  MPEP § 806.05(f).  In the instant case, the process as claimed can be used to make another and materially different product such as an electrical steel plate containing 0.005% carbon, an electrical steel plate containing greater than zero and less than about 5 wt.% organic components, or an electrical steel plate containing no forsterite layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
During a telephone conversation with Mark Swanson on 05/12/2022, a provisional election was made to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.
Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 09/23/2021 and 11/23/2021.  The IDS are being considered by the examiner.
Applicant is notified that JP 01294827 (A) and JP 01278784 (A) cited in the IDS filed on 09/23/2021 are lined through because they could not be located in the file wrapper.  The Examiner notes that the file wrapper contains two unlabeled abstracts.  Because the abstracts were not labeled with document numbers, the Examiner could not determine whether these documents correspond to the two JP documents and, if they do correspond to the two JP documents, it is unclear to which specific document each abstract represents.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 recites that the coating comprises a radiation curable crosslinking agent amount of about 5 to about 90 weight percent.  The range of “about 5 to about 90 weight percent” is not disclosed in the body of the specification as originally filed.  The Examiner notes that the specification discloses that the radiation curable crosslinking agent may be included in the coating in an amount of from about 10 to about 90 weight percent (para. [0024]), but there is no disclosure of a lower limit of about 5 percent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the phrase “about 0” is indefinite because the meaning of this lower limit is ambiguous.  It is unclear whether “about 0” includes zero percent (i.e., the silane and the inorganic particulates may be absent from the coating) or whether it excludes zero percent (i.e., the silane and the inorganic particulates can be close to zero percent but must be present in some non-zero amount).  
For examination purposes, the claims will be interpreted as including zero percent, meaning that the silane and inorganic particulates are not required to be included in the coating.  However, appropriate correction is still required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0577124 (A2) to Tanaka et al. (“Tanaka”) in view of US 2014/0349128 (A1) to Boehm et al. (“Boehm”).
Regarding claim 1, Tanaka teaches a method of making a grain oriented electrical steel sheet.  Title; abstract; page 3, lines 1-4.  The method includes the following steps: (a) providing a slab containing 0.021-0.075% by weight C and 2.5-4.5% by weight Si (page 6, lines 49-58), the slab made by continuous casting and with iron as the balance (page 10, lines 20-23) (forming and casting molten steel into a slab); (b) cold rolling the slab (the cold rolled slab inherently comprising a surface) (page 5, lines 13-14); (c) decarburization (decarbonization) annealing at 800-875oC (page 5, lines 19-20); (d) secondary recrystallization initiated at 1100oC (page 5, lines 3-8, 45-48, 56-58; page 6, lines 1-9); and (e) applying a coating to the surface of the steel, where the coating can be organic or semi-organic comprising polymers and crosslinking products and subject to baking (curing) treatment (page 6, lines 29-40).  
Tanaka teaches that the steel is in the form a sheet (abstract), but does not refer to it as a plate.  However, differences in shape and/or size are not sufficient to patentably distinguish claims from prior art.  See MPEP § 2144.04(IV)(A)-(B).  In the instant case, although Tanaka teaches a sheet and not a plate, one of ordinary skill in the art would be able to modify the thickness based on the desired specifications of the intended application of the steel by controlling the thickness of the slab and the degree of reduction in the rolling operation.  Additionally, the sample thickness of 0.22 mm in Tanaka (page 10, line  24) falls within the sample range of about 0.1 to about 0.6 millimeters disclosed in the instant specification as originally filed (para. [0017]).  Therefore, Tanaka’s sheet is not only obvious based on thickness modification but also meets the term “plate” as suggested by the specification.
Tanaka teaches that an insulating coating can be applied to the steel by dispensing an organic or semi-organic coating solution comprising polymers and crosslinking products and subject to baking treatment (curing by heat radiation) (page 6, lines 21-40).  Tanaka does not specifically teach photoinitiator in the organic coating solution.
Boehm is directed to a coating composition for coating electrical steel sheets, the coating having high corrosion resistance, excellent adhesion, and electrical insulation.  Abstract; para. [0020].  The composition includes, among other components, at least one resin, at least one resin different from the first resin and referred to as a cross-linking agent, a solvent, and at least one customary additive.  Para. [0012]-[0018], [0059].  The composition is cured/crosslinked by exposure to induction heating, infrared (IR) radiation, near infrared (NIR) radiation, and/or hot air.  Para. [0025].  The customary additive may be a photo initiator.  Para. [0062].  
It would have been obvious to one of ordinary skill in the art to have added a photo initiator to the coating compositions of Tanaka in order to provide additional pathways to crosslink the components of the coating solution.  In addition, it would have been obvious to one of ordinary skill in the art to have used Boehm’s coating composition in the coating operation of Tanaka because its insulation properties and ability to protect electrical steel sheets from corrosion.
Regarding claim 2, Boehm teaches energy sources of infrared (IR) radiation or near infrared (NIR) radiation (electromagnetic radiation) for curing.  Para. [0025].
Regarding claim 3, Tanaka and Boehm do not teach silane, which meets the claimed range of zero percent.
Regarding claims 4 and 5, Tanaka teaches that the coating solution can be semi-organic and include chromates, phosphoric acid, phosphates, boric acid, borates, etc. (inorganic particulates).  Page 6, lines 37-40.  
Further regarding claims 4 and 5, Boehm teaches that the coating may contain a pigment, filler, and/or nano-scale particles, such as oxides based on SiO2 or TiO2 or sulfates based on BaSO4, in an amount of 0 to about 40 wt.% of the varnish composition, which may impart color or act as fillers to the coating.  Para. [0063], [0064].  
Regarding claim 6, Tanaka teaches that the coating solution can be semi-organic and include boric acid or borates (boron containing component).  Page 6, lines 37-40. 
Further regarding claim 6, Boehm teaches that the coating may contain nano-scale particles such as an element-oxygen networking comprising silicon, zinc, aluminum, tin, boron, germanium, gallium, lead, transition metals, lanthanides, actinides, titanium, yttrium, cerium, vanadium, hafnium, zirconium, nickel, and/or tantalum.  Para. [0053].
Regarding claim 7, Boehm teaches the at least one resin in an amount of 1-95 wt.% (cross-linking agent) and the at least one resin different from the first resin in an amount of 0-40 wt.% referred to as cross-linking agent (para. [0029], [0059]), which overlap the claimed range.  The customary additive, which can be photo initiator, may be present in an amount of 0-10 wt.% (para. [0062]), which overlaps the claimed range. 
Regarding claim 8, Boehm teaches applying the coating by rolling (coating roller).  Para. [0022].
Regarding claim 10, Tanaka teaches that the coating contains acrylic, epoxy, resins, and/or their polymers and crosslinking products.  Page 6, lines 34-37.  Boehm teaches epoxy resins, isocyanurate, polyurethanes, acrylic, amides, polyester, and silicone resins.  Para. [0031], [0033], [0035], [0040], [0048], [0059]. [0066].
Regarding claim 15, Boehm teaches that the coating composition can be about 5 wt.% to about 75 wt.% organic solvent and/or water (para. [0056]), which overlaps the claimed range.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Boehm, as applied to claim 1 above, and further in view of US 4,288,492 to Hiromae et al. (“Hiromae”) in view of JP H01-294827 (A) to Yoshida (“Yoshida”) (abstract and computer-generated translation are attached).
Regarding claims 9 and 12-14, Tanaka teaches secondary recrystallization initiated at an elevated temperature of 1100oC (page 5, lines 3-8, 45-48, 56-58; page 6, lines 1-9), which implies an oven or furnace (recrystallizing the steel in a recrystallization oven).  Tanaka also teaches applying a coating to the surface of the steel (page 6, lines 29-40), which implies a coating device (coating station).  Tanaka does not teach transferring the steel from a recrystallization oven/furnace to a coating station on transfer rollers.
Hiromae is directed to applying an insulation coating composition on electrical steel sheets, wherein the coating can be cured by electron beam or UV rays.  Abstract; col. 1, lines 56-68.  The process includes a step of continuous annealing and then applying the insulating coating.  Col. 4, lines 7-9.  To maintain high production and efficiency, the annealing and coating take place on the same production line in succession.  Col. 4, lines 9-14.
Yoshida, directed to a method of forming a uniform insulating film on electrical steel sheet, teaches a coating device comprising a coating station comprising a roller coater (3) and varnish (coating) (9).  Abstract; Figs. 1 and 2.  To feed the magnetic steel plate (4) into the coating station, a pair of guide rollers (14) are used.  Figs. 1 and 2.
It would have been obvious to one of ordinary skill in the art to have fed the annealed steel sheet of Tanaka to the coating step/station in order to enhance the efficiency of the manufacturing process and reduce time and distance between annealing and coating steps.  Furthermore, it would have been obvious to one of ordinary skill in the art to have used rollers as a transport system to transfer the steel between the annealing furnace/oven and the coating station because the rollers would keep the steel aligned during transport and forgo the need to be physically handled by a person during manufacturing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Boehm, as applied to claim 1 above, alone, or optionally further in view of US 2018/0251869 (A1) to Muramatsu et al. (“Muramatsu”).
Regarding claim 11, Tanaka teaches that chromates may be added in the case that the coating is semi-organic (page 6, lines 37-38), but is not required (“at least one of”), particularly where the coating is organic.  Boehm does not teach any addition of chromium.  Boehm teaches that chromate is not environmentally friendly.  Para. [0005], [0006].  Thus, there would be no motivation to include chromium in the coating and its amount should be as small as possible.
Alternatively, Tanaka and Boehm do not teach chromium in their coatings, as noted above, but are silent as to a specific maximum level.
Muramatsu, directed to insulating coatings for electrical steel sheet, teaches coatings without any chromium (zero percent).  Para. [0012], [0026].  The coatings should not contain any chromium because of their effect on the environment.  Para. [0004].  It would have been obvious to one of ordinary skill in the art to have omitted chromium from the coating compositions of Tanaka and Boehm because of the negative effect it would have on the environment.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hiromae and Yoshida.
Regarding claim 16, Tanaka teaches a method of making a grain oriented electrical steel sheet.  Title; abstract; page 3, lines 1-4.  The method includes the following steps: (a) providing a slab made of electrical steel (page 5, lines 9-12) (producing an electrical steel); (b) secondary recrystallization initiated at 1100oC (page 5, lines 3-8, 45-48, 56-58; page 6, lines 1-9); and (c) applying a coating to the surface of the steel, where the coating can be organic or semi-organic comprising polymers and crosslinking products and subject to baking (curing) treatment (thermal radiation) (page 6, lines 29-40).
Tanaka teaches that the steel is in the form a sheet (abstract), but does not refer to it as a plate.  However, differences in shape and/or size are not sufficient to patentably distinguish claims from prior art.  See MPEP § 2144.04(IV)(A)-(B).  In the instant case, although Tanaka teaches a sheet and not a plate, one of ordinary skill in the art would be able to modify the thickness based on the desired specifications of the intended application of the steel by controlling the thickness of the slab and the degree of reduction in the rolling operation.  Additionally, the sample thickness of 0.22 mm in Tanaka (page 10, line  24) falls within the sample range of about 0.1 to about 0.6 millimeters disclosed in the instant specification as originally filed (para. [0017]).  Therefore, Tanaka’s sheet is not only obvious based on thickness modification but also meets the term “plate” as suggested by the specification.
Tanaka does not teach transferring the steel from a recrystallization oven/furnace to a coating station on transfer rollers on a production line.
Hiromae is directed to applying an insulation coating composition on electrical steel sheets, wherein the coating can be cured by electron beam or UV rays.  Abstract; col. 1, lines 56-68.  The process includes a step of continuous annealing and then applying the insulating coating.  Col. 4, lines 7-9.  To maintain high production and efficiency, the annealing and coating take place on the same production line in succession.  Col. 4, lines 9-14.
Yoshida, directed to a method of forming a uniform insulating film on electrical steel sheet, teaches a coating device comprising a coating station comprising a roller coater (3) and varnish (coating) (9).  Abstract; Figs. 1 and 2.  To feed the magnetic steel plate (4) into the coating station, a pair of guide rollers (14) are used.  Figs. 1 and 2.
It would have been obvious to one of ordinary skill in the art to have fed the annealed steel sheet of Tanaka to the coating step/station in order to enhance the efficiency of the manufacturing process and reduce time and distance between annealing and coating steps.  Furthermore, it would have been obvious to one of ordinary skill in the art to have used rollers as a transport system to transfer the steel between the annealing and the coating because the rollers would keep the steel aligned during transport and forgo the need to be physically handled by a person during manufacturing.
Regarding claim 17, Tanaka teaches applying a coating to the surface of the steel and baking (page 6, lines 29-40), which implies a coating device (coating station and curing station).  Yoshida teaches a coating device comprising a coating station comprising a roller coater (3) and varnish (coating) (9) and a curing station comprising ultraviolet lamps (10, 16).  Fig. 1.  The direct movement between each station would keep the manufacturing efficient by decreasing time and distance between the steps.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hiromae and Yoshida, as applied to claim 16 above, and further in view of Boehm.
Regarding claim 18, Tanaka teaches that an insulating coating can be applied to the steel by dispensing an organic or semi-organic coating solution comprising polymers and crosslinking products and subject to baking treatment (curing by heat radiation) (page 6, lines 21-40).  Tanaka does not specifically teach photoinitiator in the organic coating solution.
Boehm is directed to a coating composition for coating electrical steel sheets, the coating having high corrosion resistance, excellent adhesion, and electrical insulation.  Abstract; para. [0020].  The composition includes, among other components, at least one resin, at least one resin different from the first resin and referred to as a cross-linking agent, a solvent, and at least one customary additive.  Para. [0012]-[0018], [0059].  The composition is cured/crosslinked by exposure to induction heating, infrared (IR) radiation, near infrared (NIR) radiation, and/or hot air.  Para. [0025].  The customary additive may be a photo initiator.  Para. [0062].  
It would have been obvious to one of ordinary skill in the art to have added a photo initiator to the coating compositions of Tanaka in order to provide additional pathways to crosslink the components of the coating solution.  In addition, it would have been obvious to one of ordinary skill in the art to have used Boehm’s coating composition in the coating operation of Tanaka because its insulation properties and ability to protect electrical steel sheets from corrosion.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hiromae, Yoshida, and Boehm, as applied to claim 18 above, and further in view of Muramatsu.
Regarding claim 19, Tanaka does not teach silane or siloxane in the coating. 
Boehm teaches that the coating may contain a pigment, filler, and/or nano-scale particles such as oxides based on SiO2 like colloidal silica.  Para. [0053].
Muramatsu, directed to insulating coatings for electrical steel sheet, teaches an insulating coating containing particulate organic resin and colloidal silica, fumed silica, plate-like silica, alkoxysilane, and siloxane.  Para. [0032], [0033].  Organic silicon compounds like alkoxysilane and siloxane for a matrix in the insulating coating.  Para. [0033].  These silicon compounds improve adhesion of the coating and as well as punchability of the steel.  Para. [0034].  
It has been held that is prima facie obvious to substitute known equivalents used for the same purpose.  See MPEP § 2144.06(II).  Since Boehm teaches colloidal silica and Muramatsu teaches alkoxysliane and siloxane as equivalent to silica, it would have been obvious to one of ordinary skill in the art to have replaced the silica with alkoxysliane and/or siloxane.  Furthermore, it would have been obvious to have added alkoxysilane and siloxane to the coating compositions of Tanaka and Boehm because they would improve the adhesion properties of the coating and punchability of the coated steel.

Pertinent Prior Art
The prior art is made of record and is considered pertinent to applicant's disclosure. 
Metals Handbook Glossary of Metallurgical and Metalworking Terms includes definitions of plate (pp. 176-177) and sheet (p. 206).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 3, 2022